Name: Political and Security Committee Decision ATALANTA/1/2008 of 18Ã November 2008 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: Africa;  maritime and inland waterway transport;  criminal law;  information and information processing;  natural environment;  defence;  politics and public safety;  international security
 Date Published: 2008-11-27

 27.11.2008 EN Official Journal of the European Union L 317/24 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/1/2008 of 18 November 2008 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2008/888/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions concerning the appointment of the EU Force Commander. (2) The EU Operation Commander has recommended the appointment of Commodore Antonios PAPAIOANNOU as the new EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (3) The EU Military Committee has supported this recommendation. (4) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Commodore Antonios PAPAIOANNOU is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall take effect on 18 November 2008. Done at Brussels, 18 November 2008. For the Political and Security Committee The Chairman C. ROGER (1) OJ L 301, 12.11.2008, p. 33.